10. Protection of animals used for scientific purposes (
- Before the vote:
rapporteur. - Mr President, I would like to thank all the shadow rapporteurs who have been very willing to work with me on what is an incredibly technical and difficult dossier. By working together we have been able to come up with what, I believe, is a good compromise.
Animal testing is a highly controversial and emotional area which does involve a moral dilemma. We have done our best to create a position which will improve welfare for animals used for testing and, at the same time, ensure that top-quality and reliable medical research can continue within Europe. We have built upon the Commission's proposal in many areas and, most importantly, we have clarified the severity classifications. We had a good compromise in the Agriculture Committee and it should not be picked apart at this stage.
We all want to work together to refine, reduce and replace animal testing. However, we must remember that many vaccines and cures for diseases have been developed using animals, and especially primates - for example, vaccines for polio, diphtheria, hepatitis B, along with deep brain stimulation for Parkinson's disease. All are examples of the benefits of animal research. To allay concerns that many Members have with the use of embryonic stem cells, Amendment 170, if supported, will ensure that ethical decisions on this issue are made by Member States themselves and not by the Commission.
We have a huge opportunity here to improve legislation for animal welfare and research. We should put our party differences aside and support this report. Industry, medical research and animal welfare organisations are convinced that this is a step forward and that we will update and improve the current legislation. If we do not deal with it in this Parliament, the legislation could be put back by a further two years or more, which would be a retrograde step. I urge Members of the House to support this report.
Finally, as this is probably the last time I will speak in the Chamber because I am retiring to go into national politics, can I thank you for the courtesy with which you have treated me and thank the Members of the House, who have also treated me with great courtesy.
(Applause)
Thank you very much, Mr Parish. When you go back to your national Parliament, we wish you the same zest for work that you had here in the European Parliament.